Citation Nr: 1235009	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  09-24 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to an initial compensable evaluation for service-connected tension headaches, currently evaluated as noncompensable (0 percent disabling).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's claims for service connection for sleep apnea, and left and right knee gouty arthritis, and which granted service connection for tension headaches, evaluated as noncompensable.   

In his appeal (VA Form 9), received in July 2009, the Veteran indicated that he desired a hearing before a Traveling Veterans Law Judge.  However, in a statement received by the RO in August 2009, the Veteran stated that he wished to withdraw his request for a hearing.  See 38 C.F.R. § 20.702(e) (2011).  Accordingly, the Board will proceed without further delay.

The issue of entitlement to an initial compensable evaluation for service-connected tension headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran's sleep apnea did not originate in service, and is otherwise not etiologically related to service.

2.  The Veteran's bilateral knee disability did not originate in service or until years thereafter, and is not otherwise etiologically related to service. 


CONCLUSIONS OF LAW

1.  Sleep apnea was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 


2.  Bilateral knee disability was not incurred in or aggravated by service, nor may service connection be presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that he is entitled to service connection for sleep apnea and a bilateral knee disability.  He asserts that he has had sleep apnea, and gout, since his service.  See e.g., Veteran's statement (VA Form 21-4138), received in November 2007.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112  (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Veteran's service treatment reports do not show complaints of, or treatment for, snoring or sleep apnea, nor do they show a diagnosis of sleep apnea.  A March 1975 report notes treatment for "a question of passing out," and that the Veteran reported bruising his left knee upon entering a doorway.  There was no relevant finding for the left knee, and no relevant diagnosis.  The Veteran's separation examination report, dated in June 1976, shows that his nose, sinuses, mouth and throat, and his lower extremities, were clinically evaluated as normal.  The Veteran indicated that he was in "good health" and he signed his name next to this notation.  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1981 and 2010.  

Reports from C.G. ,M.D., dated between 1981 and 2007, include a 1996 report which indicates that the Veteran reported a four-year history of gout; the assessment was gouty attack of the right foot.  The earliest findings specifically for the knees are found in a March 2002 report, which notes complaints of bilateral knee pain and which contains an assessment of osteoarthritis.  A number of reports dated thereafter show treatment for complaints of knee pain, with diagnoses of osteoarthritis and gout.  

Reports from Eastern ENT, dated between 2003 and 2007, show that the Veteran was determined to have obstructive sleep apnea in November 2003, and that he was provided with a continuous positive airway pressure (CPAP) machine.  A September 2006 report notes complaints of excessive sleepiness that have "been present for several years."  

Reports from R.A.O., M.D., dated in 2007, show treatment for right knee symptoms.  A June 2007 report notes that the Veteran had been given an injection in October 2006.  An X-ray was noted not to show any abnormalities, but a ganglion cyst was suspected.  A June 2007 MRI (magnetic resonance imaging) study was noted to show a loculated cystic mass consistent with a ganglion around the lateral aspect of the knee.  An August 2007 report notes a recent gouty attack, and that an MRI showed meniscal tears both medially and laterally within the posterior horns.  An October 2007 report notes that the MRI reportedly showed tears of the medial and lateral meniscus.  The report notes, "He does a lot of work climbing ladders."  

VA progress notes, dated between 2007 and 2010, indicate that the Veteran was using a CPAP machine.  They show a number of treatments for knee pain, with assessments of "chronic knee pain," and knee arthralgia, and they note a history of gout.  

A VA joint examination report, dated in September 2008, shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran stated that he bruised his left knee during service while going through a doorway in March 1975, that he did not have a definite injury to his left knee, and that no treatment was ever required for the left knee.  He reported an onset of left knee pain in about 1998, and that he had not had left knee pain since then.  An associated X-ray report was negative.  The diagnosis was left knee strain, less likely than not the same condition the Veteran was treated for in service.  The examiner stated, "Actually, the Veteran tells me he was never treated for left knee pain while in service."  He further stated, "The Veteran tells me that his left knee pain began in 1998."  

A VA respiratory examination report, dated in September 2008, shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran reported a history of sleep apnea since 1973-74, initially manifested by loud snoring, with no treatment, and use of a CPAP machine since 1993.  The Veteran's medical records were summarized, and noted to show that sleep apnea was diagnosed after a sleep study in November 2003.  The diagnosis was sleep apnea.  The examiner stated that sleep apnea "at least as likely as not had its early onset with loud snoring by history from Vet, but he did not go on sick call for this and I cannot confirm his loud snoring from his C[laims] file."  The examiner noted that loud snoring is usually the first sign of sleep apnea.  

As a preliminary matter, the Board finds that the Veteran is not a credible historian.  The Veteran has asserted that he had sleep apnea during service, and that he was found to have sleep apnea in 1993.  However, service treatment reports contain no evidence of sleep apnea, and sleep apnea is not shown until 2003.  See November 2003 report from Eastern ENT; see also September 2008 VA examination report.  In September 2006, he reported sleep symptoms that "have been present for several years."  See September 2006 Eastern ENT report.  Although he has asserted that he has had gout since his service, no treatment for gout is shown during service, and a 1996 report from Dr. C.G. shows that the Veteran reported a four-year history of gout.  In addition, VA progress notes show that the Veteran has been found to have a major depressive disorder with psychotic features, to include audio and visual hallucinations, with nightmares of "fighting in the war even though he was not in the war, he hears voices talking about different things, sees shadows."  See e.g., VA progress notes, dated in January 2008, October 2009, and April 2010.  He has also complained to VA examiners about his financial troubles.  See April 2009 progress note.  Accordingly, the Board finds that the Veteran is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); see also Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  

A. Sleep Apnea

The Board finds that the claim must be denied.  The Veteran was not treated for any relevant symptoms during service, nor was sleep apnea found during service.  The Veteran's separation examination report, dated in June 1976, does not note any relevant complaints, findings, or diagnoses.  The earliest post-service medical evidence of sleep apnea is dated in November 2003.  This is about 26 years after separation from service, the Veteran has been found not to be credible, and this lengthy period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is no competent and probative evidence to show that sleep apnea is related to the Veteran's service.  In this regard, the opinion in the September 2008 VA examination report was clearly conditional, and based upon the Veteran's report of a history of snoring during service which the examiner stated that he could not confirm.  However, the Board has determined that he is not  credible, thus this opinion warrants no probative value.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

B.  Left Knee Disability

The Board finds that the claim must be denied.  During his September 2008 VA examination report, the Veteran denied receiving any treatment for the left knee during service, and stated that his left knee pain began in 1998.  Service treatment reports show that in March 1975, the Veteran was treated for "a question of passing out," and that the Veteran reported bruising his left knee upon entering a doorway.  There was no relevant finding for the left knee, and no relevant diagnosis.  The Veteran's separation examination report, dated in June 1976, shows that his lower extremities were clinically evaluated as normal, and it does not note any relevant complaints, findings, or diagnoses.  The earliest post-service medical evidence of a left knee disorder is dated in March 2002.  This is about 25 years after separation from service, and this lengthy period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is no competent and probative evidence to show that a left knee disability is related to the Veteran's service.  In this regard, the only competent opinion is found in the September 2008 VA examination report, and this opinion weighs against the claim.  Finally, there is no competent evidence to show that left knee arthritis was manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

C.  Right Knee Disability

The Board finds that the claim must be denied.  Service treatment reports do not show any treatment for a right knee disorder.  The Veteran's separation examination report, dated in June 1976, shows that his lower extremities were clinically evaluated as normal, and it does not note any relevant complaints, findings, or diagnoses.  The earliest post-service medical evidence of a right knee disorder is dated in March 2002.  This is about 25 years after separation from service.  The Veteran has been found not to be credible, and this lengthy period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim.  Maxson.  There is no competent evidence to show that a right knee disability is related to the Veteran's service.  Finally, there is no competent evidence to show that right knee arthritis was manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

D.  Conclusion

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In this case, the issues on appeal are based on the contentions that sleep apnea, and a bilateral knee disability, were caused by service that ended in 1976.  However, the Board has determined that the Veteran is not a credible historian.  In addition, with regard to the claim for sleep apnea, while snoring would normally be a readily observable symptom, the Veteran does not have the requisite skills, knowledge, or training, to be competent to provide a diagnosis of sleep apnea, or to state whether the claimed condition was caused by his service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His assertions of sleep apnea during service, and his reported history, as given to the September 2008 VA examiner, are not credible.  The service treatment reports do not show any relevant treatment.  The post-service medical records do not show any relevant treatment prior to November 2003.  With regard to the claim for a bilateral knee disability, there is a report of a bruised left knee in March 1975, with no findings or diagnosis, and no evidence of treatment.  There is no evidence of treatment for a right knee disorder.  A knee disorder is not shown upon separation from service.  The earliest post-service medical evidence of a knee disability is dated in March 2002, about 25 years after separation from service.  With regard to all of the claims, there is no competent, probative evidence of a nexus between any of the claimed conditions and the Veteran's service.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that he has the claimed conditions that are related to his service.  

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in November 2007 and February 2008.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's service treatment reports, and his VA and non-VA medical records.  With regard to the claims for sleep apnea, and a left knee disability, the Veteran has been afforded examinations, and etiological opinions have been obtained (the opinion pertaining to the claim for sleep apnea has been found not to be probative, as discussed supra).  

With regard to the claim for a right knee disability, the Veteran has not been afforded an examination, and an etiological opinion has not been obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

In this case, the service treatment records do not show any relevant treatment.  A right knee disability is first shown about 25 years after separation from service, and there is no competent, probative evidence to show that this condition is related to his service.  Given the foregoing, the Board finds that the standards of McLendon have not been met.  See also 38 C.F.R. § 3.159(c)(4) (2011); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Simply stated, the Board finds that the service and post-service medical record provides evidence against this claim. 

The Board concludes, therefore, that decisions on the merits at this time do not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

Service connection for sleep apnea is denied.

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.


REMAND

The Veteran asserts that he is entitled to an initial compensable evaluation for his service connected tension headaches.  

In September 2008, the Veteran was afforded a VA neurological examination which  shows that he complained of headaches three times per week, lasting up to the entire day in duration.  The report indicates that the Veteran could drive when he had headaches, if necessary, and that he did not miss work because of his headaches.  The diagnosis was tension headaches.     

In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.   

The September 2008 VA examination report does not clearly state the frequency, if any, of prostrating attacks, and under the circumstances, another examination is required.  Barr; see also 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The Board further points out that VA progress notes dated subsequent to the VA examination report show a number of treatments for headaches, with changes in medication, thus raising the possibility that there has been an increase in the severity of this condition since September 2008.  Therefore, another examination is warranted.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The appellant is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all VA and private health care providers who have treated him for headache symptoms after 2010 (i.e., after the most recent medical reports of record), in order to determine if relevant records exist that are not currently associated with the claims files.  Should any such treatment be identified, after securing any necessary releases, the RO should attempt to obtain these records.

2.  Following the development discussed in the first paragraph of this remand, schedule the Veteran for a VA neurological examination for the purpose of ascertaining the current level of severity of his service-connected tension headaches.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact reviewed in conjunction with the examination. 

The examiner should specifically note the frequency of the Veteran's headaches, whether they are prostrating, and their impact on occupational functioning.  All opinions expressed by the examiner should be accompanied by a complete rationale, with citation to relevant medical findings and lay statements.  If the examiner cannot express any of the requested opinions, the examiner should explain the reasons therefor. 

3. Then readjudicate the issue of entitlement to an initial compensable evaluation for tension headaches.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental SOC (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The Veteran and his representative should be given an opportunity to respond to the 
SSOC. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


